Citation Nr: 1826784	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-43 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date for the award of service connection for tinnitus prior to May 15, 2016.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2012 rating decision in which the RO in Pittsburgh, Pennsylvania, inter alia, denied service connection for tinnitus.  In August 2013, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in November 2014. 

The Board notes that jurisdiction over these claims was transferred to the RO in Winston-Salem, North Carolina, which has certified this appeal to the Board.

Service connection for tinnitus was ultimately granted in an August 2017 rating decision.  An effective date of May 15, 2016, for the award of service connection for tinnitus was assigned.  In February 2018, the Veteran disagreed with the effective date assigned.  As an appeal on the matter of the Veteran's entitlement to service connection for tinnitus was already pending prior to May 15, 2016, and the assignment of an earlier effective for the award in connection with the current appeal is possible, the August 2017 award represents only a partial grant of the benefit sought with respect to this matter.  Therefore, the matter of entitlement to an effective date for the award of service connection for tinnitus prior to May 15, 2016, remains viable on appeal, as (reflected on the title page).  Cf. AB v. Brown, 6 Vet. App. 35, 38 (1993) (pertaining to awards of higher ratings).

While the Veteran has perfected an appeal of the issues of service connection for headaches, traumatic brain injury (TBI) and scars of the scalp and left heal, he requested to testify during a Board hearing regarding those matters.  See October 2017 VA Form 9. As he has not yet been afforded a Board hearing on those matters, they are not ripe for appellate consideration at this time.

Also, the Veteran has disagreed with other determinations made in the August 2017 rating decision.  Specifically, in February 2018, the Veteran disagreed with the effective dates and ratings assigned following the award of service connection for bilateral hearing loss and sinusitis, the effective date assigned for the award of service connection for erectile dysfunction, and the , .  To date, however, the RO has not issued an SOC-the next step in the appellate process.  See 38 C.F.R. § 19.29 (2017); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  While identification of such facts would typically warrant a remand (rather than a referral), here, given the relatively short length of time since the filing of the Veteran's NOD, this matter is referred to the RO for appropriate action.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran's claim for service connection for tinnitus was received by VA on October 19, 2011

3.  The Veteran's complaints of significant in-service noise exposure-which may have resulted in acoustic trauma-are deemed credible and consistent with the circumstances of his service.  

4.   As the record includes competent, credible, and probative lay evidence indicating that the Veteran experienced symptoms of tinnitus, coincident with noise exposure, during service, and that such symptoms have been recurrent to date, his entitlement to service connection for tinnitus is established as of the filing of the October 19, 20ll, claim for such benefit.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of October 19, 2011 for the award of service connection for tinnitus are met.  38 U.S.C. §§ 5110(a) (2012); 38 C.F.R. §§ 3.155 (in effect prior to March 24, 2015), 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claim for an earlier effective date for the award of service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate this matter have been accomplished.

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeals in this case were filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the former legal authority, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

In this instance, the Veteran's claim for service connection for tinnitus was received by VA on October 19, 2011.  The Board notes that the Veteran filed a claim for left ear bleeding and pain in May 1979, his claim did not include bilateral tinnitus or ringing.  Indeed, the Veteran does not contend that he filed a claim for tinnitus, instead he avers that he filed a claim for an ear condition.  See February 2018 NOD.  Indeed, further review of the claim actually filed in May 1979 reveals that the claim was actually for left ear pain and bleeding, not bilateral tinnitus.  Thus, the date of claim for service connection for tinnitus is October 19, 2011.

Regarding the date entitlement arose, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in or aggravated by service.  See 38 C.F.R. § 3.303(d).

If a chronic disease, such as an organic disease of the nervous system, becomes manifested to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even if there is no evidence of such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1101, 1111, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309.

For the showing of chronic diseases in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

The United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As for the matter of a current disability, the Board notes that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring, or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (32nd ed. 2012).

In adopting the current rating criteria for tinnitus under Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient. In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.  67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran may establish the presence of the disability on the basis of his own competent, credible lay assertions.
 
Further, with respect to the in-service injury element, the Veteran's DD Form 214 shows that the Veteran's military occupational specialty (MOS) was automotive mechanic, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Therefore, based on his MOS, the Board finds that the Veteran was likely exposed to significant noise during service which may have resulted in some acoustic trauma..

Finally, with respect to the question of medical nexus, given the nature of tinnitus, lay evidence may serve as a basis to establish the nexus element.  See Charles, supra.; Savage v. Grober, 10 Vet. App. 488, 495-97 (1997).  As indicated, tinnitus is among the chronic diseases listed at 38 C.F.R. § 3.309(a) that may be service connected based on continuity of symptomatology.  Additionally, tinnitus is a rare type of disability for which, in the vast majority of cases, service connection may be established when there is credible lay evidence of continuity of symptomatology since service.  See Charles, supra.

In this case, the record includes numerous competent and credible  statements of the Veteran indicating that he experienced ringing coincident with noise exposure in service, and that he has experience such symptoms  since service.  See, e.g., August 2013 Statement of Veteran.  These statements were corroborated, in a credible fashion, by the Veteran's wife's statements that the Veteran has complained of ringing in the ears since service.  See, e.g., November 2016 Statement of Veteran's Wife.

The Board notes that the February 2016 VA examiner opined that it was less likely than not that the Veteran's tinnitus was related to service.  As rationale, the examiner state that the Veteran denied the presence of tinnitus on a general medical examination in June 2012.  However, the Board finds that the examiner's negative nexus opinion is of limited probative value.

Even assuming, arguendo, that the Veteran may have denied the presence of tinnitus at a given time, such does not eviscerate his competent and credible assertions of recurrent tinnitus since service.  Indeed, to that end, the Veteran has not complained of constant tinnitus since service, rather he has reported experience recurrent tinnitus since service.  In any event, given the nature of tinnitus-and the fact that a  medical nexus opinion is not required to support the claim-the February 2016 VA examiner's opinion does not serve to defeat the otherwise, competent, credible, and hence, probative assertions of continuity of symptoms of tinnitus during and since service.  

Given all the foregoing, and resolving any reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that entitlement to service connection for tinnitus was established as of the date of the filing of the claim for such benefit on October 19, 2011.  Accordingly, the Board concludes that an effective date of October 19, 2011, for the award of service connection for tinnitus is warranted.


ORDER

An effective date of October 19, 2011, for the award of service connection for tinnitus is granted, subject to the legal authority governing payment of VA compensation.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


